667 S.E.2d 232 (2008)
STATE of North Carolina
v.
Sebastian X. MOORE.
No. 409P05-2.
Supreme Court of North Carolina.
August 26, 2008.
Sebastian X. Moore, Pro Se.
*233 William P. Hart, Special Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of June 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in Conference this the 26th day of August 2008."